 194DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Blair Process Company,Inc. and Norman F. For-shey;Richard A.Nickolich;and Richard E. Swon-ger.Cases8-CA-6726-1, 8-CA-6726-2, and8-CA-6726-3September21, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND.PENELLOOn April 27, 1972, TrialExaminerJerryB. Stoneissued the attached Decision in this proceeding.Thereafter, the Respondent and the General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrialExaminer's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings,findings,and conclusions and toadopt his recommended Order, as modified herein.The issues presented herein relate to theRespondent's discharge of three employees for alleg-ed misconduct during a strike at the Respondent'splant between February 9 and May 25, 1971. WhileSections 7 and 13 of the Act grant employees the rightto strike, picket,and engagein other "concerted activ-ities for the purpose of collective bargaining or othermutual aid or protection," these rights would be un-duly jeopardized if all forms of misconduct occurringin the course of a strike would deprive the employeeof the protective mantle of the Act, without regard forthe seriousness of such conduct.'In the light of these principles, we agree with theTrial Examiner that the Respondent violated Section8(a)(3) and (1) of the Act by discharging Nickolichand that he is entitled to reinstatement and back-pay.' Although we agree with the Trial Examiner thatthe discharge of Forshey was also violative of the Act,we find, contrary to the Trial Examiner, that he is notentitled to reinstatement or backpay.3 We also agreewith the Trial Examiner that the discharge of Swongerwas not violative of the Act .4ORDERagents,successors,and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as modifiedherein.1.Amend the Trial Examiner's recommendedOrder by substituting the following as paragraphs 2(a)and (b):"(a) Offer Richard A. Nickolich immediate andfull reinstatement to his former position or, if suchpositionisno longeravailable, to a substantiallyequivalent position, without prejudice to his seniorityor other rights previously enjoyed, and make himwhole for any loss of pay suffered by reason of theviolative conduct directed toward him in the mannerdescribed in the. Remedy section of the TrialExaminer's Decision."(b) Notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act."2.Substitute the attached notice for the TrialExaminer's notice.'SeeTerryCoach Industries,Inc.,166NLRB560, 563, enfd. 411 F.2d 612(C.A. 9).2 In agreeingwith the TrialExaminer that Respondent discharged Nicko-lich because of the mistaken belief that he engaged in picket line misconducton March11, 1971, we disavowthe Trial Examiner's assumption that, evenifNickolich,concerning a different occasion,had been specifically identifiedas having thrown rockswhichbroke some windows in the plant, such conductwould not be sufficiently serious to bar his reinstatement.3We agreethat Forshey's picket line conductof February11, 1971, wasnot sufficiently serious to warrant his discharge.As found by the TrialExaminer,however,Forshey, whowas the picket line captain, also told otherstrikers to follow cars and scare nonstriking employees,and Forsheyhimselffollowed suchcars and drove his car in such a manner as to force anemployee'scar offthe highway. We find, contrary to the TrialExaminer, thatsuch misconductdeprived Forshey ofthe Act's remedial benefits.SeeHiltonInternationalCo., d/b/a San Jeronimo Hilton Hotel,187 NLRB No.140, fn.2,TXD.4We donot pass on the Trial Examiner's observation that, although themisconduct engaged in by Swonger was sufficientlyseriousto justify hisdischarge, the same misconduct,absent a lawful discharge, might not renderhim an unsuitable employee for purposes of reinstatement and backpay.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as hereinafter modifiedand hereby orders that the Respondent, The BlairProcess Company, Inc., Tallmadge, Ohio, its officers,WE WILL NOT discharge employees becausethey have engaged in union or protected concert-ed activity within the meaning of the NationalLabor Relations Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the199 NLRB No. 23 THE BLAIR PROCESS COMPANY, INC.exercise of their rights guaranteed in Section 7 ofthe Act, except to the extent as may be permittedunder lawful agreements in accord with Section8(a)(3) of the Act.WE WILL offer Richard A. Nickolich imme-diate and full reinstatement to his former posi-tion, or, if such position is no longer available, toa substantially equivalent position, without prej-udice to his seniority or other rights and privi-leges previously enjoyed, and make him wholefor any loss of pay suffered by reason of theconduct directed against him that was violativeof the Act.THE BLAIR PROCESS COMPANY,INC(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone216-522-3715.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on February 8and 9, 1972, at Akron, Ohio.The charges were filed on November 18, 1971, andserved on Respondent on November 23, 1971. The com-plaint in this matter was issued on December 23, 1971. Theissues concern whether Respondent has violated Section8(a)(1) and (3) of the Act by the discharges of Forshey,Nickolich, and Swonger because of picket line conduct.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTITHEBUSINESSOF THE EMPLOYER195The Blair Process Company, Inc., the Respondent, isnow, and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws ofthe State of Ohio, with its only place of business located inTallmadge, Ohio, where it is engaged in the manufactureand sale of various rubber products. Annually, in the courseand conduct of its business, Respondent ships goods valuedin excess of $50,000 to points directly outside the State ofOhio.Based on the foregoing and as conceded by the Re-spondent, it is concluded and found that the Respondent isnow, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic WorkersofAmerica, Local Union 873, AFL-CIO, hereinafterknown as the Union, has been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act. It is so concluded and found.IIITHE UNFAIR LABOR PRACTICESA. Introduction1.The United Rubber, Cork, Linoleum and PlasticWorkers of America, Local 873, AFL-CIO, representedRespondent's plant employees from a point of time prior toFebruary 9, 1971, to May 25, 1971.2.A collective-bargaining agreement between Respon-dent and the aforesaid Union expired on January 1, 1971.3.On February 9, 1971, a strike commenced,and theUnion established a picket line at Respondent's plant site.This strike continued in effect until May 25, 1971.4.On May 25, 1971, Respondent's plant employeesvoted in a Board-conducted election to decertify the Unionas their collective-bargaining representative.5.Norman F. Forshey, Richard A. Nickolich, andRichard E. Swonger, all engaged in union activity and pick-eting activity during the time of the aforesaid strike.6.During the strike, Norman F. Forshey became andserved as a picket captain. Richard E. Swonger was presi-dent of the Local Union prior to the stake and continuedto serve as president throughout the strike. Richard A.Nickolich served as the Union's only observer at the May25, 1971, decertification election.7.During the strike certain events concerning violenceand possible misconduct occurred. Thus, on March 31,1971, a number of union members massed on the picket lineand blocked the entrances to Respondent's plant. On suchoccasions, concrete blocks were placed as obstacles in thedriveways. On April 14, 1971, two nonstriking employeeswere followed home by men, including at least one iden-tified striking employee. On February 11, 1971, an incidentoccurred on the picket line with the principal parties beingNorman F. Forshey and Respondent's president, Tom 196DECISIONSOF NATIONAL LABOR RELATIONS BOARDBlair.On two occasions, Richard A. Nickolich's car wasparked partially in one of the Respondent's plant entrances.On one occasion an incident occurred among striking em-ployees, employees, or supervisors of a company calledWaltco, a nonstriking employee of Respondent, andRespondent's supervisors.During the strike there weresome street lights broken, some plant windows were broken,some employees were followed home from work, and somenonstriking employees' cars were damaged. During thestrike some cherry bomb type missles were thrown onRespondent's plant roof and did some damage.B. Norman F. Forshey1.As established by the pleadings,it isclear that Re-spondent discharged Norman F. Forshey on or about May26, 1971. The facts, found later herein, reveal that Respon-dent discharged Forshey because of an incident that oc-curred on February 11, 1971. The first notification thatRespondent gave Forshey as to his discharge occurred onMay 25, 1971. At such time Respondent challengedForshey's right to vote in the Board-conducted decertifica-tion election on the ground that his employment had beenterminated because of misconduct on the picket line. Con-sidering the foregoing, I conclude and find that Respondentdischarged Forshey on May 25, 1971.2.The facts are clear that the alleged misconduct forwhich Respondent discharged Forshey is the incident thatoccurred on February 11, 1971. This incident concernedForshey, job applicant Heflin, and Respondent PresidentBlair. t3. There is dispute as to the precise facts relating to theevents preceding and the events of the February 11, 1971,incident for which Forshey was discharged.The crucial facts relate to what occurred when jobapplicant Heflin proceeded by automobile to leave plantpremisesby an exit not manned by pickets. Picket Forsheyleft the exit where he was picketing and in an acceleratedjog attempted to intercept Heflin's car at the exit as he wasabout to drive away from the plant. At the time of intercep-tionHeflin's car was at a virtual standstill. Forshey swunghis picket sign in such a manner that he appeared to bethreatening to hit the hood of Heflin's car. Forshey did notactually hit Heflin's car with the picketsign.2Consideringall of the foregoing and all of the facts, I am persuaded thatForshey did not intend to actually hit Heflin's car with thepicket sign.President Blair arrived at the scene almost immediatelyafter Forshey arrived at the exit. At this time Forshey hadmoved around to the driver's side of Heflin's car. Blairspoke to Forshey and told him to get off his property. For-1Blair's credited testimonyis to the effect that the reasonhe dischargedForshey was the February 11, 1971, altercation, and that such was the reasonasserted byhim at anunemploymenthearing Blair,laterin his testimony,generalized as to the basis of his reasonsfor discharge. Considering thetestimonyas a whole,I am persuadedthatthe more specific testimony ascredited is more reliable than the later generaltype testimony. To the extentthat the latertestimonyis contradictory of the first,it isdiscredited2 Thefacts arebased on a composite of the credited aspects of the testimo-ny of all witnesses to this event I discreditForshey,Hunt, and Nickolich tothe composite effect thatForshey did notswing the picket signin such amannershey argued that he had a right to be there. During theheated discussion, Forshey had the picket sign in his hands.The picket sign was in a carrying position with the signportion being over Forshey's shoulder. During the discus-sion, the picket sign moved slightly but in such a mannerthat Blair believed that Forshey was threatening to hit him.Blair then waved Heflin to leave and Heflin left.At no time did Forshey hit Blair. Considering all of thefacts, I am persuaded that Forshey did not intend to hitBlair with the picket sign.34. The facts clearly establish that Respondent, on May25, 1971, discharged Forshey for union picket line conductthat occurred on February 11, 1971. The issue is essentiallywhether Forshey's actions in the incident set forth aboveconstitute misconduct of such a serious nature that he losthis statutory protection. Considering all of the facts, I ampersuaded that Forshey's conduct on Febiaary 11, 1971, isnot misconduct of such a serious nature as to remove theprotection of the Act from him. I am persuaded that For-shey did not intend to damage Heflin's car and in fact didnot damage Heflin's car. I am also persuaded that Forsheydid not intend to hit President Blair with the picket sign andin fact did not hit President Blair with the picket sign. Fur-thermore, the question of the seriousness of misconduct hasto be viewed with an overall perspective of the facts at thetime. Considering this and Forshey's failure to render anyblows toward Blair at the time that Blair pushed Forsheydown, I find that this conduct is not of the type to removeForshey's union and picketing activities from the protectionof the Act.Accordingly, I conclude and find that Respondent'sdischarge of Forshey on May 25, 1971, constitutes conductviolative of Section 8(a)(3) and (1) of the Act.5. The facts clearly reveal that Respondent dischargedForshey because of the February 11, 1971, incident referredto above. Despite this, Respondent contended that certainother alleged picket line misconduct constituted a part ofthe basis for its discharge of Forshey. It is sufficient to saythat this contention is not supported by the facts.The question of this alleged misconduct, however, war-rants consideration as to the determination of an appropri-ate remedy for the violative conduct found.The credited facts ° reveal that, during the strike, For-shey told Mannochio to follow cars and scare employees,Forshey followed nonstriking employees and supervisorsand drove his car in such a manner as to force a supervisor'scar off the highway and attempted to force an employee'scar off the highway; Forshey in effect on one occasioninvited a foreman to engage in a fight and threatened tostomp him, and Forshey was present at a time that somerocks were thrown at the plant.The facts reveal that Forshey was present with Swongerand Nickolich at Waltco Company on an occasion contend-ed to be an incident of misconduct. It is sufficient to say that7As indicated, the factsare based on a composite of the credited aspectsof the testimony of all witnesses who testified to the incident and upon aconsideration of the logical consistency of all the facts. Testimony of witness-es inconsistent with the facts found is discredited.° I credit the testimonyof Mannochso,Christy andFishoverthe testimonyof Forsheywhere such facts are in dispute.It is sufficientto saythat I ampersuaded thatMannochio,Christy, andFish were more frank, forthright,and truthfulwitnesses than was Forshey to these incidents THE BLAIR PROCESS COMPANY, INC.197there is no evidence that any violence or damage was perpe-trated by either Nickolich, Forshey, or Swonger. AssumingBlair's and Willingham's testimony to be true, Swonger toldBlair that if Waltco didn't stop receiving Respondent's de-liveries, they were going to shut them down. The facts revealthat deliveries normally made to Respondent were beingmade to Waltco during the strike. Considering such circum-stances, it is clear that such conduct does not render For-shey an unsuitable employee for reinstatement and backpaypurposes.The question presented is not whether such picket lineor related activity misconduct would justify Respondent'sdischarge of Forshey. The facts reveal that such misconductwas not the basis for Forshey's discharge. The questionpresented is whether such conduct is of such a nature as towarrant a departure from the conventional remedy for theunlawful discharge of Forshey. Thus the question is whethersuch misconduct renders Forshey an unsuitable employeefor reinstatement and backpay purposes. In my opinion,such misconduct is not of such a nature as to render Forsheyan unsuitable employee for further employment by Respon-dent. Therefore, the conventional remedy for Respondent'sunlawful discharge of Forshey will be recommended.C. Richard A. Nickolich1.As established by the pleadings, it is clear that Re-spondent discharged Richard A. Nickolich on or aboutMay 26, 1971. The facts reveal that Nickolich spoke toPresidentBlair onMay 28, 1971, about returning to workand was told that he had a "bad attitude." On Monday,May 31, 1971, Nickolich received a letter of terminationfrom the Respondent. It is noted that Respondent's termi-nation letter to Forshey was dated May 28, 1971. Blair'stestimony was to the effect that the decision to terminateNickolich and Swonger occurred around May 28, 1971.Considering all of the facts, I conclude and find that Re-spondent discharged Nickolich on May 28, 1971.2. There is dispute as to the timing of the alleged mis-conduct and as to the alleged misconduct for which Re-spondent discharged Nickolich. Despite the dispute asindicated, the facts overwhelmingly reveal that Respondentdischarged Nickolich because of alleged misconduct con-nected with a cherry bomb type missile incident which oc-curred on March 11, 1971.Thus, I note that the reason for Nickolich's dischargewas litigated at an unemployment hearing on October 19,1971. At such hearing the asserted reason for Nickolich'sdischarge was a cherry bomb missile incident occurring onMarch 11, 1971. Although Blair testified in the instant pro-ceeding that the reasons for Nickolich's discharge were (1)misconduct on an occasion that occurred between April andlateMay concerning a cherry bomb missile incident and (2)two occasions concerning Nickolich's parking his car par-tially in the entrance of Respondent's premises, I do notcredit Blair's testimony to such points. The overwhelmingweight of all the evidence reveals the facts as found.The factsrelating tothe March 11, 1971, cherry bombmissile incident may be set forth as follows: During thenight of March 11, 1971, unidentified persons threw cherrybomb type missiles which hit and damaged Respondent'splant roof. President Blair was a witness to such incident.At a state court injunction proceeding, Blair testified aboutsuch incident and to the effect that he could not identify theperson who threw such missiles. Considering the creditedtestimony of Nickolich and Referee William M. Bowers'Unemployment Hearing Decision, issued October 21, 1971,it is clear that Blair testified on October 19, 1971, to theeffect that Nickolich was discharged because of misconducton March 11, 1971.The facts in this case reveal no evidence to show thatNickolich was involved in the March 11, 1971, incident.Further, the facts reveal no objective basis for inference thatNickolich was involved in the March 11, 1971, incident.Nickolich credibly testified to the effect that he did notthrow cherry bomb missiles at Respondent's plant roof onMarch 11, 1971.3.The facts thus reveal that Respondent dischargedNickolich because of its mistaken belief that he had engagedin picket line misconduct on March 11, 1971. The facts alsoclearly reveal that Nickolich had not engaged in such mis-conduct. Accordingly, it is found that Respondent violatedSection 8(a)(3) and (1) of the Act by the discharge of Nicko-lich on May 28, 1971.4.The facts reveal that the two incidents of allegedmisconduct by Nickolich concerning the parking of his carpartially in the company driveway were not a part of thereason for his discharge. Assuming, however, that the Re-spondent had been motivated in part by such conduct in thedischarge of Nickolich, I would not-find such conduct toconstitute conduct that would justify the removal of thestatutory protection for union and concerted activity fromNickolich. Thus, I would not find that such conduct wouldlegitimatize Respondent's discharge of Nickolich.5. The facts clearly reveal that Respondent dischargedNickolich because of the alleged misconduct on March 11,1971, referred to above. Despite this, Respondent contend-ed that certain other alleged picket line misconduct consti-tuted a part of the basis for its discharge of Nickolich. It issufficient to say that this contention is not supported by thefacts.The question of this alleged misconduct, however, war-rantsconsideration as to the determination of an appropri-ate remedy for the violative conduct found.As indicated previously, I would not find the two inci-dents wherein Nickolich parked his car partially in theRespondent's entrance way to constitute serious miscon-duct of a nature that would justify a discharge of Nickolichfor otherwise union or protected activity. Similarly, I wouldnot find such conduct to be of such a nature as to warranta departure from a conventional reinstatement and backpayremedy for Nickolich's unlawful discharge.With respect to other alleged misconduct, I note thefollowing:Hipps credibly testified to a threat by Nickolich to himin the earlier part of the strike as is revealed by the followingcredited excerpts from Hipps' testimony.5Q. Now, when you went into the plant to work,were you ever threatened by employees on the picketline?5 1 discredit Nickolich's testimony contradictoryof the facts found. 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDA. Yes. Nickolich threatened me, he said I wouldbe the first one to get it. And I asked him to get what,and he said, "Wait and see."So I told him, "Give it to me now." And he tookoff down the road.Considering the foregoing, I am persuaded that theconduct is not of such a nature as to make Nickolich anunsuitable employee for backpay and reinstatement remedypurposes.Christy testified to an incident wherein unidentifiedpersons threw rocks and broke some windows in the plant.Christy did not see who threw the rocks, but when hestepped out of the plant, he observed that Forshey, Swon-ger, Nickolich, and others were on the picket line close by.Assuming that Nickolich threw rocks on such occasion, Iwould not find such conduct to be of the type which wouldmake him an unsuitable employee for purposes of a back-pay and reinstatement remedy.Christy also testified to another incident that occurredduring the strike. Christy's testimony is revealed by thefollowing excerpts from the transcript.Q. Do you remember any othertimeswhen anyother strikers called you names or threatened you?A. Well, one night there was me and a securityguard, we were opening the gate to let the men out. Andthere was-Q. Would that be letting the men out at the end ofthe night shift?A. At the end of the shift. And when we openedthe gate, Nickolich and a guy by the name of Badgettwalked up. And they wanted me outside the gate sothey could beat me up.Considering the above facts, I conclude and find thatsuch conduct is not of the type which would make Nickolichan unsuitable employee for purposes of a backpay and rein-statement remedy.Pike credibly testified to the effect that he was a non-striking employee during the strike, that his car was fol-lowed on two occasions by the same type car as owned byNickolich. Assuming that Nickolich followed Pike home onthe occasions testified to, I would not find such conduct tobe of such a nature as to make Nickolich an unsuitableemployee for the purposes of a backpay and reinstatementremedy.The facts relating to the alleged misconduct by For-shcy, Nickolich,and SwongeratWaltco Company are setforth elsewhere herein. It is sufficient to say that the factsas to such conduct do not reveal conduct of the type torender Nickolich as an unsuitable employee for backpayand reinstatement remedy purposes.D. Richard E. Swonger1.As established by the pleadings,it isclear that Re-spondent discharged Richard E. Swonger on or about May26, 1971.Blair's credited testimony establishes that Respon-dent discharged Swonger on June 2, 1971. Considering theforegoing, I conclude and find that Respondent dischargedSwonger on June 2, 1971.2. The facts reveal that Respondent discharged Swon-ger for alleged misconduct in picketing or related activitiesblocks were placed in the driveway by picketsin (a) organizing midnight raiding parties, (b) organizingharassment of employees, (c) organizing window-breakingincidents, and (d) in blocking the plant entrance on oneoccasion.3.There is no evidence to reveal that Swonger organ-izedmidnight raiding parties directed at the plant or atnonstriking employees for the purpose of inflicting damageupon the plant and property of employees. In this connec-tion, I note and would conclude and find that Respondentdid not establish a good-faith objective belief that Swongerorganized midnight raiding parties as contended. I makethis conclusion and finding upon a composite considerationof Blair's testimonial appearance and the testimony andfacts elicited. Thus, Blair as a witness clearly tried to presenta stronger case than the facts warranted. I am not persuadedthat he was a reliable and objective witness. Blair testifiedto the effect that Mannochio and Hipps had told him thatSwonger had organized the midnight raiding parties. Nei-therMannochio nor Hipps, presented as witnesses by Re-spondent, testified to facts to support that they knew thatSwonger had organized midnight raiding parties. Nor didMannochio and Hipps give testimony to the effect that theyhad told Blair about Swonger's activities in connection withmidnight raiding parties. They in effect denied that they hadgiven Blair such information. While I believe that Manno-chio and Hipps may have indicated to Blair some belief thatSwonger was engaged in such activity, I am not persuadedthat what they told Blair revealed an objective basis forBlair to believe that there was more than speculation as toSwonger's activities. Further, Blair testified to the effect thathis belief was fixed in part by Swonger's being the Union'spresident.Mannochio did testify to receiving instructionsfrom Forshey to follow cars and to scare employees. HadMannochio been aware of objective facts relating toSwonger's participation in alleged midnight raiding, I ampersuaded that testimony to such effect would have beenpresented. In sum, I am persuaded that Respondent did nothave a good-faith belief, based on objective facts, thatSwonger organized midnight raiding parties for the purposeof inflicting damage upon Respondent's plant or employees'property.Swonger denied in his testimony that he had organizedmidnight raiding parties. Swonger's testimony in effect wasa general denial. Considering his testimony as a whole, I amnot persuaded that it is of sufficient reliability as to establishin fact that he did not organize midnight raiding parties.4.As indicated, one of the alleged incidents of miscon-duct constituting part of Respondent's reason for dischargeof Swonger was an incident involving the blocking ofRespondent's entrance on March 31, 1971, by Swonger andother strikers.The facts are clear that Respondent's driveway en-trance was blocked by pickets who stood in the driveway onMarch 31, 1971, and that concrete blocks were placed in thedriveway by pickets to interfere with usage of the drive-way.6There were approximately 25 pickets involved in theblockage of the plant entrance. It appears that the police6 1 find it proper from the facts and circumstances to infer that the concrete THE BLAIR PROCESS COMPANY,INC.199were called and the concrete blocks were removed from thedriveway.It also appears that most of the picketsinvolvedleft at some time after the initial blockage ofthe driveway.As a result of the initial blockage ofthe driveway, eightnonstriking employees were denied access to theplant. Lat-er in the daysome of the eight nonstriking employees re-turned tothe plant andwent to work.While the 25pickets still remained on the scene, thefacts revealthatBlair saw Union President Swonger amongthe pickets.There is noevidence to reveal anyaction bySwonger showing disapproval of the pickets' actions. Undersuch circumstances,I conclude that Swonger was partic-ipating in and condoning the conduct of the pickets inblocking thedriveway.The picketingconduct discussed above interfered withthe nonstriking employees' right to workand the employer'sright to have such employeesto work.The described picketing conduct bySwonger,in and ofitself,presents a close question as to whether it is such,seriousmisconduct as to afford Respondent a justifiablereason to lawfully discharge Swonger for his picketing activ-ities.Consideringthisconduct withthe relatedconduct ofSwonger'sbeing involvedin the rock-throwingincidentslater described,Iam persuadedthatRespondent's dis-charge of Swonger islegallyjustified.5.As indicated,one of the reasonsthat Respondentdischarged Swonger was because of alleged misconduct inconnection with organizing harassment of employees.(a) For substantiallythe same reason as indicated withrespect to the question of the alleged conduct of organizingmidnight raiding parties, I would find (1) that Respondentdid not have a good-faith beliefbased on objective consider-ations that Swonger organized harassmentof employeesaway from the plant and (2) that Swonger's testimony is notreliable to establish that he in fact did not so organize har-assment of employeesaway fromplant premises.(b) As to thegeneral question of alleged misconduct inharassment of employees, I would note thatone of theincidents in contentionis the Waltcoincident.As to thisincident,Iwould notethat duringthe strike deliveries nor-mally made to Respondent were madetoWaltco for Re-spondent.Swonger,Nickolich, and Forshey went to Waltcoand told Waltco'smanagerthat heshould notreceive deliv-eries for Respondent during the strike. Respondent's driver,Ambrose,was present and called Respondentand reportedin effect that he was beingstopped and would be beaten upifhe tried to proceed in getting the deliveries.IcreditSwonger's testimonyto the effect that he didnot threatenAmbrose thathe would be beaten up. Blairand Willingham,for the Respondent,went to the scene. I credit Willingham'stestimony to the effect that Swonger told Blair thatifWalt-co didn't stop receiving Respondent's deliveries, they weregoing to shut them down.Under thecircumstances, Respondenthad extendedthe dispute site to the premisesof Waltco.Such conduct asset forth above isnot of the type to justify a discharge ofSwonger who was engaged in unionand picketing activity.(c)With respectto the question of misconduct in con-nection with "organizing harassment" of employees, thereare several incidents testifiedto by Christy and Fish. Al-though Blair did not-testify preciselyas to how he ascer-tained suchconduct,Iam persuaded that the facts as awhole reveal a basis for an objective belief that Swongerengaged in such misconduct.Thus,Blair testified in effectthat employees related incidents to him and that his attor-ney also ascertained some of the facts.I find it reasonableto believe that nonstriker Fish and ForemanChristy 7would communicate the factstheyknew to Respondent andits attorney.Considering all of this,I conclude and find thatRespondent's belief that Swonger's engagement in the con-duct herein described constituted a part of the reason for itsdischarge of Swonger.Fish testified to an incident during the strike whereinrocks were thrown at plant windows from the vicinity of thebowling alley parking lot.Although Fishdid not see whothrew the rocks, he did see Swonger and several other non-strikers standing in the apparent area from which the rockswere thrown.The nonstrikersyelledat Fish and others,"Comeon, youscabs, come out in the street."Christytestified to an incident in which rocks werethrown and plant windows were broken.The rocks werethrown from an apparent area in the bowling alley parkinglot.Christy did notsee who threw the rocks but did observewhen he immediately stepped out of the plant building thatForshey,Swonger,Nickolich,and several other strikerswere in the apparent area from which the rocks had beenthrown.Swonger denied participating in or seeing any violence.His testimony did not have the ring of truth and I do notcredit it. I am persuaded- from the overall facts that Swon-ger, at least,participated in or condoned the referred to rockthrowing.Such conduct afforded the Respondent ajustifia-ble reason for the discharge of Swonger despite the fact thatsuch conduct occurred in union or picket line activity.86.Considering all of the foregoing,I concludeand findthat thefactsdo not reveal that Respondent discriminatorilydischarged Swongeron June 2, 1971.E.MiscellaneousInote that the General Counsel's argument suggeststhatRespondent dischargedForshey, Nickolich,and Swon-ger because of a generalhostilityto them because of theiroverall unionand picketing activity. Thus,evidence wasadducedas to statementsby PresidentBlair toNickolichthroughout the strike to the effect that he would be withouta job at theend of thestrike.It sufficesto say that thepreponderance of the facts reveals the reasons for the dis-charges to beas set forthherein.As to Forshey and Nickolich,the Respondent's assert-ed reasons were specific in nature.As toSwonger, I notethat Respondent at the unemploymenthearing inOctoberasserted a reason concerning the placement of "nails" in thedriveway. The overallfactsreveal thatthis was not one ofthe real reasons for Swonger'sdischarge.Inote also thatAt the time Christy was foreman.sWere Respondent to have improperly discharged Swonger and the ques-tion presented were whether such conduct would render him an unsuitableemployee for purposes of backpay or reinstatement remedy,Iwould find thatsuch conduct did not render him an unsuitable employee for such purposesHere the question is essentially whether the conduct is serious misconductso as to justify a discharge under the circumstances 200DECISIONSOF NATIONALLABOR RELATIONS BOARDBlair, at points in his testimony and in pretrial assertions,appears to have asserted rationalized reasons determined aspossible reasons for discharge of Nickolich, Forshey, andSwonger. I have considered all of the foregoing, all conten-tions, and have made the findings as to the real reasons fordischarge as set forth in this Decision.As indicated herein, there is a distinction between theeffect of "misconduct" when considered as a basis for ajustified discharge of an employee engaged in union or pick-eting activity and when considered with respect to backpayremedy for an employee discharged in violation of Section8(a)(3) and (1). As to the question of a justified dischargeof an employee engaged in union or picketing activity, themisconduct must be of a serious type for which the employ-ee loses the protected status of the Act. As to the questionof remedy, the misconduct normally should be of the typethat renders such employee an unsuitable employee forreemployment.ers of America, Local Union 873, AFL-CIO, has been at alltimesmaterial herein a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Norman F. Forshey, and Richard A.Nickolich in May 1971, as indicated in this Decision, be-cause of their engaging in union and protected concertedactivity, the Respondent has thereby interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, and has thereby engagedin unfair labor practices in violation of Section 8(a)(3) and(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:9ORDERIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it will be recommended that Respon-dent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Norman F. Forshey and Richard A. Nickolichin violation of Section 8(a)(3) and (1) of the Act, the recom-mended Order will provide that Respondent make offer ofreinstatement to each and make each whole for loss ofearnings within the meaning and in accord with the Board'sdecisionsin F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, excepting asspecifically modified by the wording of such recommendedOrder.Because ofthe character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from the specific unfair laborpractices found,and that it cease and desist from in anyother manner interfering with,restraining,and coercing em-ployees in the exercise of their rights guaranteed by Section7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Blair Process Company, Inc., the Respondent,is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.United Rubber, Cork, Linoleum and Plastic Work-Respondent, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging employees because they have engagedin union or protected concerted activity within the meaningof the Act.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act, except to the extent as permittedunder lawful agreements in accord with Section 8(a)(3) ofthe Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer Norman F. Forshey and Richard A. Nicko-lich immediate and full reinstatement to their former posi-tion or, if such positions are no longer available, tosubstantially equivalent positions, without prejudice to theirseniority or other rights previously enjoyed, and make themwhole for any loss of pay suffered by reason of the violativeconduct directed toward them in the manner described inthe Remedy section of this Decision.(b) Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its place of business in Akron, Ohio, copiesof the attached notice marked "Appendix."10 Copies of said9In the event no exceptions are filed as provided by'Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions, and order,and all objections thereto shall be deemedwaived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aContinued THE BLAIR PROCESS COMPANY, INC.notice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's authoriz-ed representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "201notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 8, in wnt-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith."IT IS RECOMMENDED that the complaint allegations rela-ting to the discriminatory discharge of Richard E. Swongerin violation of Section 8(a)(3) and (1) be dismissed.11 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 8, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."